DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 09/18/2021 and claim amendments filed 02/02/2021.
Claims 4-5, 7, 11-12, 14, and 18-20 are canceled.
Claims 1-3, 6, 8-10, 13, and 15-17 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/18/2021 has been entered.

Response to Amendment/Arguments
101
The amended claim language has given rise to new grounds of rejection under 35 U.S.C. 101. Therefore, applicant’s arguments are moot.

112(a) Indistinct Language
These rejections are withdrawn in light of the amended claims.

112(a) Lack of Algorithm
These rejections are withdrawn in light of the amended claims.

112(a) New Matter
These rejections are withdrawn in light of the amended claims.

112(a) Broader than the Specification
These rejections are withdrawn in light of the amended claims.

112(b) Lack of Antecedent Basis
These rejections are withdrawn in light of the amended claims.

112(b) Hybrid Claim
These rejections are withdrawn in light of the amended claims.

112(b) Unclear Scope
These rejections are withdrawn in light of the amended claims.

102
Applicant contends reference Wilson does not teach the amended claim language. Examiner respectfully disagrees because the amendments entered fail to make the claims patentably distinct from the prior art. In particular, Wilson teaches "identifying a transaction ... " (para 80); "retrieving from a blockchain (paras 43-44) a tree structure ... “ (Fig.8 items 518 and 812; para 90); "identifying planned payments ... “ (Fig.8 item 812 “Trade ID” and “Created”; para 90); "identifying an unpaid amount ... " (Fig.8 item 812 “BTC amount” and “USD amount”, Fig.10; paras 90-91); “determining that an account balance ... “ (paras 82, 92, 108); and "committing ... " (para 43).

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites: “determine … having the having the …”, where the phrase “having the” appears to be accidently repeated. Appropriate correction is required. For purposes of examination, the limitation will be interpreted as “determine … having the ...”.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 8-10, 13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-3 and 6:
Step 1
Claims 1-3 and 6 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) mentally identifying and comparing data related to a payment transaction, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
identifying a transaction associated with an account during a transaction commitment procedure
identifying planned payments having a higher priority than the identified transaction based on a current day and nodes representing payment times in the tree structure
identifying an unpaid amount of the planned payments having the higher priority than the identified transaction
determining that an account balance of the account is greater than the unpaid amount of the planned payments having the higher priority and a new payment amount associated with the identified transaction
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “blockchain” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment, that being blockchain technology. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “retrieving ... a tree structure including nodes representing payment times and child nodes with respect to the nodes which include planned payments” and “committing the identified transaction”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Electronic recordkeeping” and “Storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-3 and 6 further recite (i.e., set forth or describe) the abstract idea of mentally identifying and comparing data related to a payment transaction. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 8-10 and 13:
Step 1
Claims 8-10 and 13 are directed to a computer-implemented apparatus (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 8 recites (i.e., sets forth or describes) mentally identifying and comparing data related to a payment transaction, an abstract idea. Specifically, but for the additional elements, Claim 8 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
identify a transaction associated with an account during a transaction commitment procedure
identify planned payments having a higher priority than the identified transaction based on a current day and nodes representing payment times in the tree structure
identify an unpaid amount of the planned payments having the higher priority than the identified transaction
determine that an account balance of the account is greater than the unpaid amount of the planned payments having the higher priority and a new payment amount associated with the identified transaction
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 8 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “processor” and “blockchain” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment, that being blockchain technology. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “retrieve ... a tree structure including nodes representing payment times and child nodes with respect to the nodes which include planned payments” and “commit the identified transaction”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 8, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Electronic recordkeeping” and “Storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 9-10 and 13 further recite (i.e., set forth or describe) the abstract idea of mentally identifying and comparing data related to a payment transaction. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 15-17:
Step 1
Claims 15-17 are directed to non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.


Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) mentally identifying and comparing data related to a payment transaction, an abstract idea. Specifically, but for the additional elements, Claim 15 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
identifying a transaction associated with an account during a transaction commitment procedure
identifying planned payments having a higher priority than the identified transaction based on a current day and nodes representing payment times in the tree structure
identifying an unpaid amount of the planned payments having the higher priority than the identified transaction
determining that an account balance of the account is greater than the unpaid amount of the planned payments having the higher priority and a new payment amount associated with the identified transaction
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “non-transitory computer readable storage medium storing one or more instructions that when executed by a processor” and “blockchain” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment, that being blockchain technology. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “retrieving ... a tree structure including nodes representing payment times and child nodes with respect to the nodes which include planned payments” and “committing the identified transaction”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Electronic recordkeeping” and “Storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-17 further recite (i.e., set forth or describe) the abstract idea of mentally identifying and comparing data related to a payment transaction. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (WO 2016/164310 A1).

Claims 1, 8 and 15:
Wilson discloses:
identifying a transaction associated with an account during a transaction commitment procedure (para 80)
retrieving from a blockchain (paras 43-44) a tree structure including nodes representing payment times and child nodes with respect to the nodes which include planned payments (Fig.8 items 518 and 812; para 90)
identifying planned payments having a higher priority than the identified transaction based on a current day and nodes representing payment times in the tree structure (Fig.8 item 812 “Trade ID” and “Created”; para 90)
identifying an unpaid amount of the planned payments having the higher priority than the identified transaction (Fig.8 item 812 “BTC amount” and “USD amount”, Fig.10; paras 90-91)
determining that an account balance of the account is greater than the unpaid amount of the planned payments having the higher priority and a new payment amount associated with the identified transaction (paras 82, 92, 108)
committing the identified transaction to the blockchain (para 43)

Claims 2, 9 and 16:
Wilson discloses all limitations of claims 1, 8 and 15. Wilson also discloses:
determining the new payment amount associated with the identified transaction (Fig.8 item 812 “Price”; paras 80, 90)

Claims 3, 10 and 17:
Wilson discloses all limitations of claims 1, 8 and 15. Wilson also discloses:
identifying a script associated with the identified transaction, wherein the script comprises one or more of a planned payment amount, a planned payment date, an origination account, a destination account, payment conditions, and a private key verified by contracting parties to the potential transaction (Fig.8 item 812 “Price” and “BTC seller” and “BTC buyer” and “Created”; paras 80, 90)

Claims 6 and 13:
Wilson discloses all limitations of claims 1 and 8. Wilson also discloses:
wherein the identifying the planned payments having the higher priority comprises identifying the planned payments based on a payment date of the identified transaction (Fig.8 item 812 “Trade ID” and “Created”; para 90)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685